                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

VS.                                                     CRIMINAL NO. 3:16CR51-HTW-FKB

TERESA K. MALONE                                                                 DEFENDANT


                          MOTION TO POSTPONE REPORT DATE


       COMES NOW the Defendant, Teresa K. Malone, by and through counsel, and moves the

Court for an order postponing the date currently set for the Defendant to report to the Bureau of

Prisons for surrender for service of sentence in the above-styled cause, and in support thereof

would show unto the Court the following:

   1. That Defendant is set to report to the Bureau of Prisons for surrender for service of

       sentence on Monday, July 22, 2019;

   2. That Defendant has several important medical appointments scheduled after the current

       report date of July 22, 2019. A nodule was discovered in Defendant’s lung and a CT scan

       of such has been scheduled for July 25, 2019. Further on or about August 8, 2019,

       Defendant is scheduled to have an echocardiogram. Defendant has an appointment

       scheduled on August 14, 2019, with her cardiologist to review the results of the

       echocardiogram and dermatologist to assess skin lesions which are a side effect of her

       medications;

   3. Additionally, Defendant was asked to provide copies of medical records, prescriptions,

       diagnosis, prognosis, and treatment plan to the Bureau of Prisons prior to surrender date

       for review and determination of treatment facilities. Defendant has not had adequate time
       to secure all requested documents. Defendant expects to have copies of medical records

       on Monday, July 15, 2019. Defendant will be unable to obtain a copy of her diagnosis,

       prognosis, and until after her CT scan on July 25, 2019;

   4. That the United States Government takes no position on this Motion;

   5. This motion is not made for the purpose of delay or harassment, but for the fair

       administration of justice.

      WHEREFORE, PREMISES CONSIDERED, your Defendant prays that this Motion to

Postpone Report Date be filed and that upon due consideration by this Court, an Order

Postponing Defendant’s date to surrender to the Bureau of Prisons for service of sentence until

further order of this Honorable Court.

       Respectfully submitted, this the 11th day of July, 2019.

                                             TERESA K. MALONE, Defendant


                                     By:     /s/James R. Franks, Jr.
                                             JAMES R. FRANKS, JR. MSB# 100156
                                             WILLIAM R. WHEELER, JR., MSB#10848
                                             Counsel for Defendant


OF COUNSEL:

WHEELER & FRANKS LAW FIRM, P.C.
114 South Broadway Street
Post Office Box 681
Tupelo, Mississippi 38802
Telephone: (662) 842-0380
Facsimile: (662) 842-7491
Email: jfranks@wheelerfrankslaw.com
                                 CERTIFICATE OF SERVICE

       I, James R. Franks, Jr., do hereby certify that I have this day filed via ECF the foregoing

Motion to Postpone Report Date which has sent a copy via email to:


                                    Darren J. LaMarca, Esq.
                                  Office of the U.S. Attorney
                                 501 E. Court Street, Ste. 4.430
                                   Jackson, MS 39201-5025



       This the 11th day of July, 2019.

                                                    /s/James R. Franks, Jr.
                                                    JAMES R. FRANKS, JR.
